                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

UNITED STATES OF AMERICA, LORNE
HOLLAND and MICHELLE TAYLOR,

         Plaintiffs,

v.                                                                Case No: 6:17-cv-1592-Orl-37GJK

DAVITA, INC., TOTAL RENAL
LABORATORIES, INC. and DVA
LABORATORY SERVICES, INC.,

         Defendants.


                                                  ORDER 1

         This case comes before the Court without a hearing on the parties’ Joint Motion for

Entry of HIPAA Qualified Order (Doc. 72). Plaintiffs allege that Defendants knowingly

submitted false claims for reimbursement to Medicare, Medicaid, and other government

payors in violation of the False Claims Act, 31 U.S.C. §§ 3729 et seq. (Doc. 57). Now, the

parties jointly propose the entry of an order they submit will satisfy the requirements of

the Health Insurance Portability and Accountability Act of 1996 (“HIPPA”) to protect

confidential health information that is produced and disclosed during the litigation (Doc.

72 at 1). Upon review of the motion and docket the motion is GRANTED.

         (1) The parties shall produce and obtain Confidential Health Information (as

defined below) in accordance with the terms of this Order and any other orders of this

Court.




         1
             Judge Smith is temporarily handling this case for Judge Kelly.
       (2) Confidential Health Information. “Confidential Health Information,” pursuant

to 45 C.F.R. § 164.512(e)(1), means and includes “protected health information” and

“individually identifiable health information” as such terms are defined in 45 C.F.R. §

160.103 in the General Administrative Requirements promulgated pursuant to HIPAA, as

amended. Confidential Health Information includes, but is not limited to, any document or

information supplied in any form, or any portion thereof, that identifies an individual in any

manner and relates to (a) the past, present, or future care, services, or supplies relating

to the physical or mental health or condition of such individual, (b) the provision of health

care to such individual, or (c) the past, present, or future payment for the provision of

health care to such individual.

       Confidential Health Information also includes, but is not limited to, medical bills,

claims forms, charge sheets, medical records, medical charts, test results, notes,

dictation, invoices, itemized billing statements, remittance advice forms, explanations of

benefits, checks, notices, requests, and social security numbers or similar information.

       Confidential Health Information includes all notes, summaries, compilations,

extracts, abstracts, or oral communications that contain, are based on, or are derived

from Confidential Health Information, but does not include any of the above where such

does not include individual identifiers and is fully de-identified in accordance with the

HIPAA de-identification standard set forth in 45 C.F.R. § 164.514(a).

       Confidential Health Information also includes any materials subject to the

provisions of any other applicable federal law, including but not limited to the Privacy Act,

5 U.S.C. § 552a, or the privacy laws of any individual states as applicable.




                                             -2-
       (2) Counsel. “Counsel” means attorneys and firms presently counsel of record in

this lawsuit and attorneys employed or otherwise retained by any party who are directing,

managing, or assisting the litigation of this lawsuit.

       (3) This Lawsuit. “This lawsuit” means this case captioned United States of

America, ex rel. Lorne Holland and Michelle Taylor v. DaVita Inc., et al., Civil Action File

No. 6:17-cv-01592-RBD-GJK, pending in the United States District Court for the Middle

District of Florida, and any appeals taken therefrom.

       (4) Designations. Each party to this litigation that produces or discloses

Confidential Health Information shall designate it “CONFIDENTIAL HEALTH

INFORMATION.”

       (5) Use of Confidential Health Information. The parties are prohibited from

using or disclosing Confidential Health Information obtained pursuant to this Order for

any purpose other than this action, unless and until such designation is removed either

by agreement of the parties, or by order of the Court. This Order does not limit or control

the use of protected health information pertaining to this case that comes into the

possession of the parties or their attorneys from a source other than a “covered entity,”

as that term is defined in 45 C.F.R. § 160.103. Nothing in this Order authorizes the

parties or their attorneys to obtain medical records or other information through means

other than formal discovery requests, subpoenas, depositions, pursuant to a patient

authorization, or other lawful process.

       (6) Permitted Disclosure of Material Designated as “CONFIDENTIAL HEALTH

INFORMATION.” All information designated “CONFIDENTIAL HEALTH INFORMATION”

may be viewed only by:




                                              -3-
              a. Counsel for any party to this lawsuit;

              b. Counsel’s employees assigned to and necessary to assist this lawsuit;

              c. Consultants, experts or technical personnel with whom counsel for the

parties find it necessary to consult, in the discretion of counsel, in the course of litigating

this action. Before disclosing Confidential Health Information to such persons, counsel

must inform each such person that the Confidential Health Information may not be used

or disclosed for any purpose other than this lawsuit and obtain such person’s written

acknowledgement of and consent to be bound by this Order. Counsel shall take all other

reasonable steps to ensure that persons receiving Confidential Health Information do not

use or disclose such information for any purpose other than this lawsuit;

              d. The Court and any Court staff and administrative personnel;

              e. Any court reporter employed in this litigation and acting in that capacity;

              f. Copy services and personnel for other litigation support services

employed by counsel;

              g. Any current employee of the designating party; and

              h. The author or recipient of a document containing the Confidential Health

Information, or a custodian or other person who otherwise possessed or knew the

Confidential Health Information.

       DONE and ORDERED in Orlando, Florida on February 20, 2020.




Copies furnished to:

       Counsel of Record
       Unrepresented Parties



                                              -4-
